Title: General Orders, 10 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Friday Septr 10th 1779.
          Parole  C. Signs
        
        A board of Field Officers composed of the following Gentlemen—
        
          
            Colonels
            Bailey.
          
          
            
            Johnston
          
          
            
            Gunby—
          
          
            Lt Colls
            Littlefield
          
          
            
            Davidson
          
        
        to sit at Robinson’s house tomorrow morning 10 ôclock to ascertain the relative rank of Captains Cleft and Titus Watson of the Connecticutt line previous to the promotion of the former to a Majority and to inquire into the principles upon which the promotion was made; The parties and all persons concerned to attend. The papers in possession of the Commander in Chief will be laid before the board.
        The relative rank of the Captains in Harrison’s, Lambs’ & Crane’s battalions of Artillery to be settled by a board of Field officers of Artillery at West-Point next Tuesday: Colonel Lamb, Lieutenant Colonel Carrington and Lieutenant Colonel Popkins are appointed for the board. All Captains concerned are desired to send their pretensions in writing to General Knox by that time.
        The Commander in Chief has the pleasure to inform the Army that Major General Sullivan with the troops under his command has

lately gained an important Victory over the savages and their associates at a place called New-Town a capital indian settlement on the Cayuga branch of the Susquehannah, where they had assembled their whole force of Indians and whites under the two Butlers, Brandt and McDonald, and had intrenched themselves in a very artful and advantageous manner: They were put to the route with great terror and precipitation, leaving eleven Warriors dead on the spot (a very unusual thing among them) with a number of Arms, Packs, Blankets, Camp-Utensils and Trinkets.
        Two Prisoners taken reported that this was the place where they intended to make their principal stand and that they had sent off a great many dead and wounded in Canoes & on horseback during the action: On our side we had only three men killed and thirty nine wounded, the chief part very slightly; This makes the fourteenth indian settlement destroyed since the commencement of this expedition.
      